In a support proceeding' pursuant tq article 4 .of the Family Court Act, the appeal is from.an order of. the Family Court, Rockland County,. dated June 23,. 1972, which directed appellant, to pay (1) $250 a week, $125 thereof for support. of his wife (petitioner) '.and $125 for support of his son, (2) premiums for health and accident insurance and for life insurance and (3) debts of $1,334.19.;. Order modified, on the facts and in the interests of justice, by (1) reducing the award of support to $180 a week, $90 for petitioner and $90 for, the child, and (2) striking from the provision directing payment .ofirisurance the words “• and the life insurance policies ”. As so modified, order affirmed, without costs. We áre of the view that the support order was excessive to the extent indicated herein. There is no legal basis for the direction to maintain the life insurance policies (Enos v. Enos, 41 A D 2d 642). Munder, Christ, Brennan and Benjamin-, JJ.,. concur; Hopkins, Acting P. J., concurs, as to striking the provision'regarding maintenance • of the life insurance policies under constraint of Enos v. Enos (41 A D 2d 642).